Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-15-00443-CR

                                     Kristen E. MEWS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR2856
                        Honorable Jefferson Moore, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED August 12, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice